DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-18 in the reply filed on April 27, 2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francis, et al. (US 4,925,606).

In reference to Claim 1, Francis discloses a solid state foaming process for generating a microcellular foam sheet for use in forming a container (Abstract and Claim 1), the process comprising: extruding a first layer including a first polymeric material and a blowing agent (2:15-32), wherein the first layer has a first density (2:15-32); a first expansion comprising at least partially expanding the first layer with the blowing agent to form a pre-foamed sheet comprising a pre-foamed layer having a second density, less than the first density (2:15-32; Examiner understands the second density must be less than the first density because it was at least partially expanded); impregnating the pre-foamed layer in a solid state with a non-reacting gas that is soluble in the first polymeric material (2:15-32); and a second expansion comprising at least partially expanding the pre-foamed layer with the non-reacting gas to form a microcellular foam layer having a third density, less than the second density (2:57-4:26, each example includes an initial expansion and a secondary expansion, and Claim 1; Examiner understands the third density must be less than the second density because it was additionally expanded).

In reference to Claim 2, Francis discloses the process of Claim 1, as described above.
Francis discloses the first polymeric material comprises polyethylene terephthalate (PET), polyether ether ketone (PEEK), polyethylene naphthalate (PEN), polybutylene terephthalate (PBT), polymethyl methacrylate (PMMA), polylactide (PLA), polyhydroxy acid (PHA), polypropylene (PP), polyethylene (PE), or thermoplastic urethane (TPU) (1:61-2:6).

In reference to Claim 3, Francis discloses the process of Claim 1, as described above.
Francis discloses the blowing agent comprises one of a chemical blowing agent or a physical blowing agent (1:58-60).

In reference to Claim 5, Francis discloses the process of Claim 1, as described above.


In reference to Claim 6, Francis discloses the process of Claim 1, as described above.
Francis discloses impregnating the pre-foamed layer (2:57-4:26, each example includes an initial expansion and a secondary expansion) comprises at least one of: exposing the pre-foamed layer to the non-reacting gas at a pressure greater than atmospheric pressure for a predetermined period of time within the range of about 2-60 hours (2:15-32); or exposing the pre-foamed layer to the non-reacting gas at a pressure of about 600 to 900 psi for a predetermined period of time within the range of about 2-60 hours.

In reference to Claim 10, Francis discloses the process of Claim 1, as described above.
Francis discloses the second expansion comprises heating the pre-foamed sheet (2:57-4:26 and Claim 1, the examples disclosed include heating for the final expansion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, et al. (US 4,925,606) as applied to Claims 1 and 3 above, and further in view of Rotter, et al. (US 5,288,764).

In reference to Claim 4, Francis discloses the process of Claim 3, as described above.
Francis does not disclose the chemical blowing agent comprises a combination of sodium bicarbonate and citric acid, a combination of sodium citrate and calcium carbonate, or a combination of calcium distearate, limestone, and calcium oxide.
Rotter discloses the chemical blowing agent comprises a combination of sodium bicarbonate and citric acid, a combination of sodium citrate and calcium carbonate, or a combination of calcium distearate, limestone, and calcium oxide (15:14-16).
It would have been obvious to one of ordinary skill in the art to complete the foaming method of Francis using the sodium bicarbonate and citric acid of Rotter because it would have been a simple substitution of one known element for another to obtain predictable results.  The prior art (Francis) contained a method (foaming method) which differed from the claimed method by the substituted of some element (blowing agent) with another element (sodium bicarbonate and citric acid mixture).  The substituted element (blowing agent) and its function (sodium bicarbonate and citric acid) were known in the art (Rotter).  One of ordinary skill in the art could have substituted one known element (blowing agent) for another (sodium bicarbonate and citric acid), and the results of the substitution (a foamed material with sodium bicarbonate and citric acid) would have been predictable.

In reference to Claim 9, Francis discloses the process of Claim 1, as described above.
Francis does not disclose comprising co-extruding, laminating, or extrusion coating a second layer adjacent the first layer to form a multi-layer sheet.
Rotter discloses comprising co-extruding, laminating, or extrusion coating a second layer adjacent the first layer to form a multi-layer sheet (15:39-61).
	It would have been obvious to one of ordinary skill in the art to complete the foaming method of Francis by laminating a multilayered sheet like Rotter because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Francis) contained a base method (foaming method) upon which the claimed invention can be seen as an improvement.  The prior art (Rotter) contained a comparable method (foaming method) that has been improved in the same way (laminating a multilayered sheet) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (laminating a multilayered sheet) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a multilayered sheet). 

In reference to Claim 13, Francis discloses the process of Claim 1, as described above.
Francis does not disclose an amount of the blowing agent is in the range of about 0.1 to 5 wt. %.
Rotter discloses an amount of the blowing agent is in the range of about 0.1 to 5 wt. % (15:3-5 and 15:11-13).
	It would have been obvious to one of ordinary skill in the art to complete the foaming method of Francis using the amount of blowing agent disclosed in Rotter.  Rotter explains “the amount of the blowing agent is less than 0.05% by weight, the resulting foam is not sufficiently expanded, while when the amount is more than 50% by weight, the gas of the blowing agent is not accommodated for foaming, but blows off and the foam cannot be formed into a desired shape.  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, et al. (US 4,925,606) as applied to Claim 1 above, and further in view of Gilbert (US 3,571,852).

In reference to Claim 14, Francis discloses the process of Claim 1, as described above.
Francis does not disclose the first polymeric material comprises at least one nucleating agent selected from one of an inorganic nucleating agent, an organic nucleating agent, or combinations thereof.
Gilbert discloses the first polymeric material comprises at least one nucleating agent selected from one of an inorganic nucleating agent, an organic nucleating agent, or combinations thereof (3:37-48).
	It would have been obvious to one of ordinary skill in the art to complete the foaming method of Francis by using a nucleating agent like Gilbert because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Francis) contained a base method (foaming method) upon which the claimed invention can be seen as an improvement.  The prior art (Gilbert) contained a comparable method (foaming method) that has been improved in the same way (using a nucleating agent) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (using a nucleating agent) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (a product with a large number of fine cells). 

In reference to Claim 15, modified Francis discloses the process of Claim 14, as described above.
Gilbert discloses the nucleating agent is selected from the group consisting of talc and polytetrafluoroethylene (3:37-48).

In reference to Claim 16, modified Francis discloses the process of Claim 15, as described above.
Gilbert discloses the at least one nucleating agent is present in an amount of about 0.5 to 5 wt. % (5:23-25).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, et al. (US 4,925,606) in view of Rubens (US 4,360,484).

In reference to Claim 7, Francis discloses the process of Claim 1, as described above.
Francis does not disclose at least one of: the second density is less than the first density by about 12 % or less; or the third density is less than the second density by about 35 to 65 %.
Rubens discloses at least one of: the second density is less than the first density by about 12 % or less (5:32-47); or the third density is less than the second density by about 35 to 65 % (5:47-62).


In reference to Claim 8, Francis discloses the process of Claim 1, as described above.
Francis does not disclose a desorption phase subsequent to impregnating the pre-foamed layer with a non-reacting gas and prior to the second expansion, wherein the desorption phase occurs one of at atmospheric pressure or less, at a temperature at or below about -6°C, or a combination thereof.
Rubens discloses a desorption phase subsequent to impregnating the pre-foamed layer with a non-reacting gas and prior to the second expansion (4:32-57), wherein the desorption phase occurs one of at atmospheric pressure or less, at a temperature at or below about -6°C, or a combination thereof (4:32-57).
It would have been obvious to one of ordinary skill in the art to complete the foaming method of Francis by a desorption phase like Rubens because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Francis) contained a base method (foaming method) upon which the claimed invention can be seen as an improvement.  The prior art (Rubens) contained a comparable method (foaming method) that has been improved in the same way (a desorption phase) as the claimed invention.  One of ordinary skill in the art could have applied the .

Allowable Subject Matter
Claims 11-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 would be allowable because of the concentration of the non-reacting gas.
Claim 12 would be allowable because of its dependence on Claim 11.
Claim 17 would be allowable because the requirement for two different layers of cells with different diameters is not combinable with the prior art that provides a double expansion of the entire system.
Claim 18 would be allowable because of its dependence on Claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742